Citation Nr: 1113859	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION


The Veteran served on active duty from January 1966 to January 1969.  

This appeal arises from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

During the pendency of the appeal the United States Court of Appeals for Veterans Claims (Court) issued its decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court found that a claim for benefits for one psychiatric disability could encompass benefits based on other psychiatric diagnoses.  Here, the Veteran previously sought to establish service connection for psychiatric disability other than PTSD, which claims were adjudicated in 1971 and February 2003.  His current 2004 claim specifically addressed PTSD.  As benefits based on other psychiatric diagnoses have been previously adjudicated, and as the symptoms and other current information of record relate to his claimed PTSD, the Board concludes the issue remains one of service connection for PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Previously in November 2008 the Board remanded the claim for additional development.  The Court in Stegall v. West, 11  Vet. App. 268 (1998) held that a remand by the Board confers on the veteran as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In its prior Remand, the Board sought verification of some claimed stressors, and to have the Veteran examined for VA purposes to ascertain whether he had PTSD based on those stressors that already had been verified, and/or those verified as a result of the Remand.  While the RO attempted to obtain verification of the Veteran's in-service stressors as requested, a VA examination was not requested or conducted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination to determine if his symptoms satisfy the criteria for diagnosis of PTSD based on any verified stressors.  The claims folder should be made available to the examiner for review before the examination.  The examiner should be informed that the following stressors were verified:

a.) although the Veteran was not responsible for the incident, a friend of his from his unit sustained a non-fatal crushing pelvic injury when he was caught between the turret and periscope of the tank in Germany in 1966; and 

b.) a tank in which the Veteran was riding/driving destroyed an unoccupied wooden wagon owned by a civilian in Germany in 1967, and no one was hurt.  

Any medical conclusions by the examiner as to the presence or absence of PTSD that is inconsistent with any such conclusions already of record, should be reconciled/explained to the extent possible.  

2. Thereafter, the claim should be re-adjudicated.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



